WALKER, J.
(dissenting) — The State Superintendent of Public Schools is an official whose duties are defined, compensation fixed, and the expenditures *58of Ms office regulated by statute. To this we must look to determine his right to demand payment for expenses incurred in attending- national educational associations. If the statute defines such attendance either by express terms or reasonable implication as one of his duties, then a basis has been established for the allowance of this claim. Otherwise, not. Even the Legislature itself could not under our State Constitution (Art. IV., sec. 18) appropriate public money to pay such expenses in the absence of a statute authorizing or requiring such attendance and thereby rendering it a duty. If the Legislature has no such power, can it be said, with proper regard for the rules of interpretation, that the courts, which can only défine but cannot create power, possess it?
An examination of the statute defining the duties of the Superintendent does not disclose any intimation of a requirement that he shall attend educational associations. However much, therefore, we may be inclined to the conclusion that such attendance may prove beneficial in tending to broaden the mental horizon of the Superintendent, and thereby render him more efficient in the discharge of his authorized duties, we cannot lend our approval in the absence of at least a permissive statute to the expenditure by him of public money limited only to his discretion. Such a ruling, would, in our opinion be the making, rather than the declaring, of a law.
As the barber said to the coal heaver in declining to render him tonsorial service, “The line must be drawn somewhere.” We draw it at the Constitution. Wherefore, this dissent.